     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 1 of 11 Page ID #:1




 1 Keith Altman (SBN 257309)
   Law Offices of Keith Altman
 2 33228 West 12 Mile Road, Suite 375
   Farmington Hills, MI 48331
 3
   (516) 456-5885
 4 kaltman@lawampmmt.com

 5 Attorneys for Plaintiffs

 6

 7
                                 THE UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
                                        SOUTHERN DIVISION
 9
10
     TINEISHA MILES,
11
             Plaintiff,
12
     v.
13

14 FITNESS INTERNATIONAL, LLC
                                                                      JURY TRIAL DEMANDED
15

16 d/b/a LA FITNESS,

17           Defendant.
18

19
                                                    COMPLAINT
20
          NOW COMES Plaintiff, Tineisha Miles, by and through her attorneys, The Law Office of
21

22 Keith Altman, and for her Complaint against Defendant, hereby states the following:

23

24

25

26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                          1
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 2 of 11 Page ID #:2




 1                                                       PARTIES

 2       1. Plaintiff, Tineisha Miles, is an adult female and is a citizen and resident of the State of
 3
             Tennessee.
 4

 5       2. Plaintiff alleges that, while she was on the premises of a fitness center owned and

 6           operated by Defendant in Memphis, Tennessee, she was the victim of sexual harassment,

 7           among other causes of action as set forth herein.
 8       3. Defendant, Fitness International, LLC d/b/a LA Fitness, is a California Limited Liability
 9
             Company whose principal office is located at 3861 Michelson Drive, Suite 600, Irvine,
10
             California 92612.
11
         4. Defendant is engaged in the business of owning and operating fitness and training
12

13           facilities open to the public with its headquarters and principal place of business in

14           California. Defendant owns and operates the facility located at 1285 Ridgeway Road,

15           Memphis, Tennessee 38119.
16
                                          JURISDICTION AND VENUE
17
         5. Defendant has its headquarters and principal place of business in Irvine California,
18
             transacts business in this District, and has subjected itself to this Court’s jurisdiction
19
             through such activity. Accordingly, venue is proper in this District under 28 U.S.C. §
20

21           1391.

22       6. The court has diversity jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(1)
23           because there is diversity of residence of the named parties. Additionally, this court has
24
             subject matter jurisdiction because the amount of controversy exceeds $75,000.
25
                                                FACTUAL ALLEGATIONS
26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                  2
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 3 of 11 Page ID #:3




 1       7. At all times relevant to this complaint, Plaintiff was a member of Defendant’s fitness and

 2           exercise facility located at 1285 Ridgeway Road, Memphis, Tennessee, 38119 and had a
 3
             month-to-month membership agreement with Defendant.
 4
         8. Plaintiff entered into this membership agreement with Defendant on June 5, 2020.
 5
         9. Shortly after Plaintiff entered into this membership agreement, she began taking personal
 6
             training sessions with a person named Willie L. Bradberry (hereinafter “Bradberry”).
 7

 8       10. At all times relevant to this complaint, Bradberry was employed by, or acting as an

 9           independent contractor for, Defendant at several of Defendant’s gym facilities, including
10           the location where Plaintiff used her membership. Bradberry was working as a personal
11
             trainer.
12
         11. During Plaintiff’s first week of personal training sessions, she trained four separate times
13
             with Bradberry.
14

15       12. During these four sessions, Bradberry made multiple sexual comments to Plaintiff and

16           touched Plaintiff in a sexual manner.

17       13. The first time Plaintiff was training alone with Bradberry, he made comments regarding
18
             her thighs and breasts, calling them “so nice”.
19
         14. Each time thereafter that Plaintiff trained with Bradberry, he made sexual comments
20
             regarding her body and touched her inappropriately.
21
         15. On every occasion that Bradberry made such comments, Plaintiff felt uncomfortable.
22

23       16. Specifically, Bradberry engaged in the following conduct:

24                a. Purposefully brushing up against Plaintiff while erect and grunting in a sexual

25                      manner.
26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                    3
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 4 of 11 Page ID #:4




 1                b. Requesting that Plaintiff lay on the floor with her legs open while Bradberry made

 2                    sexual comments about her vagina and offered to give her oral sex.
 3
                  c. Making inappropriate comments regarding Plaintiff’s thighs and breasts.
 4
                  d. Inquiring about Plaintiff’s nipples, specifically asking if they were pierced.
 5
                  e. Expressing an interest in and making comments about licking Plaintiff’s toes.
 6
         17. Despite Plaintiff communicating to Bradberry that she was uncomfortable by physically
 7

 8           pushing him away and telling him to focus on his job, Bradberry continued to engage in

 9           this conduct.
10       18. Following a training session with Bradberry, Plaintiff attempted to report his unwanted
11
             touching and sexual comments to the management at LA Fitness.
12
         19. When Plaintiff approached the front desk to ask to speak to a manager, she was told that
13
             the manager was not there.
14

15       20. Plaintiff told the front desk staff about Bradberry’s inappropriate conduct and told them

16           that she wished to cancel her membership and receive a refund for the personal training

17           program she had already paid for.
18
         21. Plaintiff was told by the front desk staff that Bradberry had been transferred to another
19
             LA Fitness location the day before.
20

21       22. The staff at LA Fitness made no report of Bradberry’s inappropriate conduct and

22           performed no investigation into him.
23       23. Defendant LA Fitness failed to investigate and take appropriate action after Plaintiff
24
             complained of sexual harassment.
25
         24. Despite knowledge of Mr. Bradberry’s conduct, Defendant continued to move him to
26
             other locations to continue his employment as a personal trainer.
27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                   4
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 5 of 11 Page ID #:5




 1       25. Bradberry was not subject to any discipline such as discharge or expulsion.

 2       26. As a result of Bradberry’s inappropriate sexual behavior and Defendant’s failure to
 3
             conduct an investigation into said inappropriate sexual behavior, Plaintiff did not feel
 4
             safe returning to Defendant’s gym facility.
 5
         27. Plaintiff attempted to contact Defendant’s management multiple times via phone and
 6
             email, as well as in person.
 7

 8       28. On November 3, 2020, Plaintiff emailed Josh Chapman, the manager of the Memphis LA

 9           Fitness, advising him that she had tried to reach him almost daily for a month with no
10           response.
11
         29. Plaintiff also made it known again at that time that she wished to cancel her membership
12
             at LA Fitness.
13
         30. As of November 3, 2020, Defendant had taken $370.00 directly from Plaintiff’s banking
14

15           account in payment for training fees.

16       31. After many months, a portion of these fees was refundeed

17                                              FIRST CAUSE OF ACTION
                                                     NEGLIGENCE
18

19       32. Plaintiff hereby incorporates by reference Paragraphs 1-31 as if fully set forth herein.

20       33. Defendant, by and through its agents and employees, knew or reasonably should have

21           known, of Bradberry’s dangerous and exploitive propensities and that Bradberry was an
22
             unfit employee.
23
         34. Defendant had a duty to keep Plaintiff and other members free from unwanted sexual
24
             touching and/or harassment by Defendant’s employees and other agents.
25
         35. Defendant breached its duty to keep Plaintiff and other members free from unwanted
26

27           sexual touching and/or harassment by Defendant’s employees and other agents.

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                     5
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 6 of 11 Page ID #:6




 1       36. Plaintiff has suffered from and continues to suffer from emotional distress and loss of

 2           enjoyment of life as a result of the occurrences she experienced at Defendant’s gym.
 3
         37. Defendant’s acts and omissions were the proximate cause of the damages to Plaintiff.
 4
                                         SECOND CAUSE OF ACTION
 5                                       NEGLIGENT SUPERVISION
 6       38. Plaintiff hereby incorporates by reference Paragraphs 1-31, as if fully set forth herein.
 7
         39. Prior to placing Bradberry in a position of trust over customers, Defendant had a duty to
 8
             supervise Bradberry to ensure that he did not engage in unwanted sexual touching and/or
 9
             harassment while acting as a personal trainer.
10

11       40. Despite having such a duty, Defendant failed to supervise Bradberry in a manner that

12           would ensure that Bradberry would not engage in unwanted sexual touching and/or

13           harassment while acting as a personal trainer.
14       41. Defendant, by and through its agents and employees, knew or reasonably should have
15
             known of Bradberry’s dangerous and exploitive propensities and that he was an unfit
16
             employee.
17
         42. Defendant’s failure to supervise was a breach of Defendant’s duty to supervise.
18

19       43. Plaintiff has suffered from and continues to suffer from emotional distress and loss of

20           enjoyment of life as a result of the occurrences she experienced at Defendant’s gym.

21       44. Defendant’s breach of this duty to supervise was the proximate cause of Plaintiff’s
22
             damages.
23
                                     THIRD CAUSE OF ACTION
24                            NEGLIGENT FAILURE TO WARN PLAINTIFF

25       45. Plaintiff hereby incorporates by reference Paragraphs 1-31, as if fully set forth herein.
26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                      6
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 7 of 11 Page ID #:7




 1       46. Prior to placing Bradberry in a position of trust over customers, Defendant had a duty to

 2           warn Defendant and others that Bradberry had previously exhibited dangerous
 3
             propensities and unfitness in his previous jobs as a personal trainer.
 4
         47. Despite having such a duty, Defendant failed to warn Plaintiff that Bradberry had
 5
             previously exhibited dangerous propensities and unfitness in his previous jobs as a
 6
             personal trainer.
 7

 8       48. Defendant, by and through its agents and employees, knew or reasonably should have

 9           known of Bradberry’s dangerous and exploitive propensities and/or that he was an unfit
10           employee.
11
         49. Defendant’s failure to warn Plaintiff that Bradberry had exhibited dangerous propensities
12
             and unfitness in his previous jobs as a personal trainer was a breach of Defendant’s duty
13
             to warn Plaintiff of Bradberry’s dangerous propensities before allowing him to perform
14

15           duties as a personal trainer for Plaintiff.

16       50. Plaintiff has suffered from and continues to suffer from emotional distress and loss of

17           enjoyment of life as a result of the occurrences she experienced at Defendant’s gym.
18       51. Defendant’s breach of this duty to warn was the proximate cause of Plaintiff’s damages.
19
                            FOURTH CAUSE OF ACTION
20           NEGLIGENT HIRING – FAILURE TO INVESTIGATE BEFORE HIRING

21       52. Plaintiff hereby incorporates by reference Paragraphs 1-31, as if fully set forth herein.
22
         53. Prior to placing Bradberry in a position of trust over customers, Defendant had a duty to
23
             investigate whether Bradberry had ever exhibited dangerous propensities and unfitness in
24
             his previous jobs as a personal trainer.
25
         54. Despite having such a duty, Defendant failed to investigate whether Bradberry had ever
26

27           exhibited dangerous propensities and unfitness in his previous jobs as a personal trainer.

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                       7
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 8 of 11 Page ID #:8




 1       55. Defendant, by and through its agents and employees, knew or reasonably should have

 2           known of Bradberry’s dangerous and exploitive propensities and/or that he was an unfit
 3
             employee.
 4
         56. Defendant’s failure to use reasonable care in investigating whether Bradberry had ever
 5
             exhibited dangerous propensities and unfitness in his previous jobs as a personal trainer
 6
             was a breach of Defendant’s duty to investigate Bradberry before allowing him to act as a
 7

 8           personal trainer on Defendant’s premises.

 9       57. Plaintiff has suffered from and continues to suffer from emotional distress and loss of
10           enjoyment of life as a result of the occurrences at Defendant’s gym.
11
         58. Defendant’s breach of this duty to investigate Bradberry was the proximate cause of
12
             Plaintiff’s damages.
13
                                           FIFTH CAUSE OF ACTION
14                                         NEGLIGENT RETENTION
15
         59. Plaintiff hereby incorporates by reference Paragraphs 1-31 as if fully set forth herein.
16
         60. Defendant had a duty to fire and/or to not retain Bradberry after being told by Plaintiff of
17
             his behavior, which included unwanted touching and inappropriate sexual comments to
18

19           Plaintiff during her training sessions.

20       61. Despite having such a duty, Defendant retained Bradberry despite being on notice that he

21           had exhibited dangerous propensities and unfitness.
22
         62. Defendant, by and through its agents and employees, knew or reasonably should have
23
             known of Bradberry’s dangerous and exploitive propensities and/or that he was an unfit
24
             employee.
25

26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                     8
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 9 of 11 Page ID #:9




 1       63. Despite such knowledge, Defendant negligently retained Bradberry in a position of trust

 2           over customers, where he was able to engage in the sexual harassment of Plaintiff and
 3
             others.
 4
         64. Defendant failed to use reasonable care in investigating Plaintiff’s claim and failed to
 5
             provide adequate warning to Plaintiff, other customers, and law enforcement of
 6
             Defendant’s dangerous propensities and unfitness.
 7

 8       65. Defendant breached this duty to fire and/or to not retain Bradberry, despite knowing of

 9           Bradberry’s dangerous and exploitive propensities and/or that he was an unfit employee.
10       66. Plaintiff has suffered from and continues to suffer from emotional distress and loss of
11
             enjoyment of life as a result of the occurrences at Defendant’s gym.
12
         67. Defendant’s breach of this duty to fire and/or to not retain Bradberry was the proximate
13
             cause of Plaintiff’s damages.
14

15                                             SIXTH CAUSE OF ACTION
                                                SEXUAL HARASSMENT
16
         68. Plaintiff hereby incorporates by reference Paragraphs 1-31, as if fully set forth herein.
17
         69. An employer is responsible for harm caused by the wrongful conduct of its employees.
18

19       70. Bradberry was acting within the scope of his employment as a personal trainer when the

20           sexual harassment occurred.

21       71. Plaintiff was harmed by Bradberry’s acts of engaging in inappropriate touching and
22
             commentary.
23
         72. Bradberry was acting within the scope of his employment because training members of
24
             the gym is the task that Bradberry was performing for his employer, Fitness
25
             International.
26

27

28

     Tineisha Miles v. Fitness International, Complaint for Damages                                      9
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 10 of 11 Page ID #:10




 1        73. The acts and/or omissions of Defendant caused Plaintiff to suffer harm and economic

 2            damages for the cost of her gym membership and personal training sessions that she was
 3
              charged for.
 4
          74. The incidents of sexual harassment discussed herein took place while Defendant was
 5
              acting within the scope of his employment and under control of LA Fitness.
 6
          75. Even though Defendant knew or should have known of these activities by Defendant’s
 7

 8            employee, Defendant did nothing to investigate, supervise or monitor to ensure safety of

 9            customers, but instead ratified such conduct by retaining Bradberry in employment and
10            Bradberry retaining the benefits of his employment.
11
          76. Plaintiff has suffered from and continues to suffer from emotional distress and loss of
12
              enjoyment of life as a result of the sexual harassment.
13
                                         SEVENTH CAUSE OF ACTION
14                                         BREACH OF CONTRACT
15
          77. Plaintiff hereby incorporates by reference Paragraphs 1-31, as if fully set forth herein.
16
          78. When Plaintiff became a member at LA Fitness, she entered into a contract with LA
17
              Fitness. In return for monetary payment, Defendant, Fitness International, was to provide
18

19            Plaintiff with access to a fitness facility and personal training classes subject to the terms

20            and conditions created by Fitness International.

21        79. Included in this contract was a policy defining and prohibiting sexual harassment.
22
          80. Included in this contract was a policy prohibiting sexual harassment.
23
          81. Plaintiff therefore had the right to be free from sexual harassment while using
24
              Defendant’s facilities.
25
          82. Plaintiff has performed all of the conditions required under the contract.
26

27

28

      Tineisha Miles v. Fitness International, Complaint for Damages                                      10
     Case 8:21-cv-01131-CJC-JDE Document 1 Filed 06/29/21 Page 11 of 11 Page ID #:11




 1        83. Defendant breached the contract with Plaintiff by permitting the sexual harassment of

 2            Plaintiff and other customers by its employees or agents and by not performing an
 3
              investigation after this conduct was reported to them.
 4
          84. Defendant further breached this contract by retaining an employee or agent who was
 5
              engaged in sexual harassment.
 6
          85. As a result of Defendant’s breaches of the contract, Plaintiff is entitled to compensatory
 7

 8            damages in an amount to be proven.

 9
                                               PRAYER FOR RELIEF
10

11 Plaintiff, Tineisha Miles, demands judgment and prays for the following relief against

12 Defendant:

13                 a. Full and fair compensatory damages in an amount to be determined by a jury;
14
                   b. Punitive damages in an amount to be determined by a jury;
15

16                 c. Reasonable attorney’s fees and costs of this action; and
17
                   d. Any such other relief as appears to the court just and proper.
18

19

20
                                                                           Respectfully Submitted,
21

22                                                                         Law Office of Keith Altman

23 Dated: June 29, 2021                                                By: /s/ Keith Altman
          Farmington Hills, MI                                             Keith Altman (SBN 257309)
24                                                                         33228 West 12 Mile Road, Suite 375
25                                                                         Farmington Hills, MI 48334
                                                                           (516) 456-5885
26                                                                         kaltman@lawampmmt.com

27                                                                         Attorney for Plaintiffs
28

      Tineisha Miles v. Fitness International, Complaint for Damages                                       11
